      Case 1:17-cr-00030-DLH Document 208 Filed 04/29/20 Page 1 of 9




                      INTHE TINITED STATESDISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA
                               WESTERNDIVISION

 LNflTED STATES OF AMERICA.
                                             CaseNo. 1:17- CR- 0030
                 Plaintiff
                                             PLEA AGREEMENT
                 V.


 BTI.ENNO}tr
          J. NASTACIO,

                 Defendant.


      Pursuantto Rule 11(c)(1)(A)of the FederalRulesof CriminalProcedure,the

United Statesof America,by its attorneys,Drew H. Wrigley,United StatesAttorneyfor

the.Districtof North Dakota,and Gary L. Delorme,AssistantUnited StatesAttorney;

defendant,BrennonJ. Nastacio;and defendant'scounsel,Ralph Hvwitz,agree to the

following:

      1.     Defendantacknowledges
                                 the Indictmentchargesviolationsof Title 18,

United StatesCode,Sections231(a)(3)and 844(h)

      2.     Defendanthasreadthe chargesand defendant'sattorneyhasfully

explainedthe chargesto defendant.

      3'     Defendantfully understands
                                      the natureandelementsof the chargedcrimes.

      4.     Defendantwill voluntarilypleadguilty to CountOneof the Indictment.

      5.     The partiesagreethis PleaAgreementshallbe filed aspert of the Court

reco'rdandbe governedby FederalRule of CriminalProcedure11(c). The parties

specificallye€reethat Rule 11(c)(1)(C)doesnot apply. If the United Statesmakesthe
      Case 1:17-cr-00030-DLH Document 208 Filed 04/29/20 Page 2 of 9




non-bindingrecommendations
                        specifiedin this PleaAgreement,then defendant

acknowledges
           that this agreement
                             will havebeenfulfilled. Exceptasprovidedin

Rule 11(c)(5),the Court'srefusalto acceptany or all termsof the PleaAgreementdoes

not give defendanta right to withdrawdefendant,s
                                               guilty plea.

      6.     Defendantwill pleadguilty becausedefendantis in fact guilty of the

charge.In pleadingguilty to count one, defendantacknowledges
                                                           that:

             on or aboutoctober27,2016,in the District of North Dakota,

      BrennonJ. Nastacio,individually,or by aidingandabetting,committedand

      attemptedto commit any actto obstruct,impede,and interferewith any law

      enforcementofficer lawfully engagedin the lawful performanceof his

      official dutiesincidentto and duringthe commissionof a civil disorder

      which in any way or degreeobstructed,delayed,and adverselyaffected

      commerceandthe movementof any articleor commodityin commerce,in

      violationof ritle 18,united statescode, Sections
                                                     23r(a)(3)and,2.

      7.     Defendantunderstandsthe chargecarriesthe following rnaximum

penalties:

                                     CountOne

      Imprisonment:             5 years
      Fine:                     $250,000
      SupervisedRelease:        3 years
      SpecialAssessment:        $100

Defendantagreesto pay the Clerk of United StatesDistrict Courtthe specialassessment

on 0r beforethe day of sentencing.
      Case 1:17-cr-00030-DLH Document 208 Filed 04/29/20 Page 3 of 9




      8.      Defendantunderstandsthat by pleadingguilty defendantsurrendersrights,

inclludins:

              (a)      The right to a speedypublicjury trial andrelatedrightsas follow:

                       (i)    A jury would be composedof twelve (12) lay persons

              selectedat random. Defendantanddefendant'sattorneywould help choose

              thejurors by removingprospective
                                             jurors "for cause,"where actualbiasor

              otherdisqualificationis shown;or by removingjurors without causeby

              exercisingso-calledperemptorychallenges.Thejury would haveto agree

              unanimouslybeforeit couldreturna verdict. Thejury would be instructed

              that defendantis presumedinnocentandthat it couldno1;retuma guilty

              verdictunlessit found defendantguilty beyonda reasonable
                                                                     doubt.

                       (ii)   If atrial wereheld without ajury,thenthe Judgewould find

              the facts and determinewhetherdefendantwas guilty beyonda reasonable

              doubt.

                    (iii)     At a trial, whetherby a jury or Judge,the United Statesis

              requiredto presentwitnesstestimonyand otherevidenceagainstdefendant.

              Defendant'sattomeycan confront and examinethem. In turn. the defense

              canpresentwitnesstestimonyand otherevidence.If witnessesfor

              defendantrefuseto appearvoluntarily, defendantcanrequiretheir

              attendancethroughthe subpoenapower of the Court.

                    (iv)      At trial, defendanthasa privilegeagainstself-incrimination;

              thus,defendarrtcandeclineto testify. No inferenceof guilt canbe drawn
      Case 1:17-cr-00030-DLH Document 208 Filed 04/29/20 Page 4 of 9




             from defendant'srefusalto testify. Defendantcanchooseto testify,but

             cannotbe requiredto testify.

             (b)    Defendanthasa right to remainsilent. However,undertermsof the

      PleaAgreement,the Judgewill likely askdefendantquestionsaboutdefendant's

      criminalconductto ensurethat thereis a factualbasisfor defendant'splea.

      9.     Defendantunderstandsthat by pleadingguilty defendantis giving up all of

the rights set forth in the prior paragraph,andtherewill be no trial. Defendant'sattorney

hasexplainedthoserights,andconsequences
                                     of defendant'swaiver.

       10.   The Court shallimposea sentencesufficientto complywith purposesset

forth in the SentencingReform Act. In doing so,the Court shall considerfactorssetforth

in 18U.S.C,$ 3553(a),andmustconsultandtakeinto accountthe United States'

SenLtencing
         commission,GuidelinesManual,(Nov. 20rG)(USSG). Defendant

understands
          that the United StatesAttorney'sOffice will fully apprisethe District Court

andthe United StatesProbationandPretrialServicesOffice of the nature,scope,and

exttrntof defendant'sconduct,including all mattersin aggravationand mitigation

relevantto the issueof sentencing.The United Statesexpresslyreservesthe right to

appealfrom an unreasonablesentence.

      I 1.   This PleaAgreementis bindingonly uponthe United StatesAttorneyfor

the District of North Dakota. It doesnot bind any United StatesAttorney outsidethe

District of North Dakota,nor doesit bind any stateor local prosecutor. They remainfree

to prosecutedefendantfor any offensesundertheirjurisdiction. This PleaAgreement

alsodoesnot bar or compromiseany civil or administrativeclaim.
      Case 1:17-cr-00030-DLH Document 208 Filed 04/29/20 Page 5 of 9




       12.   Defendantunderstandsthe United StatesAttorney reservesthe right to

notify any local, state,or federalagencyby whom defendantis licensed,or with whom

defendantdoesbusiness,of defendant'
                                 s conviction.

       13'   The partiesagreethat the baseoffenselevel underthe Sentencins

Guidelinesfor defendant's
                        conductis24. (USSG$ 2K1.4).

       14.   The partiesagreethat the following upwardadjustments
                                                                areapplicablein

this case:None.

   15.The partiesagreethat the following downwardadjustments
                                                           areapplicablein this

case:None.

   16.At sentencing,
                   United Statesagreesto recommenda 2-leveldownwardadjustment

for acceptance
             of responsibility,provideddefendanthasdemonstrated
                                                              a genuine

acceptance
         of responsibility.(USSG$ 3E1.1(a)).The United Statesfurtheragreesto

move for an additional1-leveldownwardadjustmentfor timely notifying the United

Statesof defendant'sintentionto entera guilty plea,thuspermittingthe Court andthe

UnitedStatesto allocatetheirresources
                                    efficiently.(USSG$ 3E1.1(b)).

      I7 '   Neitherthe Courtnor the ProbationOffice is a party to the PleaAgreement.

Neitherthe Courtnor the ProbationOffice is boundby the PleaAgreementasto

determiningthe SentencingGuidelinerange. The Court may departfromthe applicable

guidelinesrangeif the Court, on the record,statesfactorsnot contemplatedby the

SentencingGuidelines'Commissionto justify the departure.Both partiesreservethe

right to objectto any departure.SeeUSSG$ 1B1.1,comment.(n.1)(defines

"departure"). Theremay be other adjustmentsthe partieshavenot agreedupon.
      Case 1:17-cr-00030-DLH Document 208 Filed 04/29/20 Page 6 of 9




       18.   At sentencing,
                          the United Stateswill:

             (a)    Recommenda sentenceof no morethan 36 months;

             (b)    Recommenda3 yearterm of supervisedrelease;and

             (c)    Move to dismissthe remainingcountof the Indictment,

             At sentencing,the defendantmay recommendany sentence,requesta

      variance,or motion for any applicabledownwarddeparture.

       19'   Defendantacknowledgesand understancls
                                                that if defendantviolatesany

term of this PleaAgreement,engagesin any further criminal activity, or fails to appear

for sentencing,
             the United Stateswill be releasedfrom its commitments.In that event,

this PleaAgreementshallbecomenull andvoid at the discretionof the United States,and

defendantwill facethe following consequences:
                                           (1) all testimonyand otherinformation

defendanthasprovidedat anytime to attorneys,employees,or law enforcementofficers

of the gover.nment,
                 to the court, or to the FederalGrandJury, may be usedagainst

defendantin anyprosecutionor proceeding;and (2) the United Stateswill be entitledto

reinstatepreviouslydismissedchargesand,lor
                                         pursueadditionalchargesagainstdefendant

andto useany information obtaineddirectly or indirectly from defendantin those

additionalprosecutions.Nothing in this agreementpreventsthe United Statesfrom

prosecutingdefendantfor perjury,falsestatement(s),
                                                or falsedeclaration(s),
                                                                     if defendant

commitssuchactsin connectionwith this agreementor otherwise.

      20.    Defendantacknowledges
                                 the provisionsof Title 18,United StatesCode,

Sections2259 and3663A,which requirethe Courtto orderrestitution.Defendantagrees

to pay restitutionasmay be orderedby the Court" Defendantacknowledgesand agrees
      Case 1:17-cr-00030-DLH Document 208 Filed 04/29/20 Page 7 of 9




that the Courtwill orderdefendantto makerestitutionfor all losscausedby defendant,s

conduct,regardlessof whethercountsof the Indictmentwill be dismissedaspart of this

PleaAgreement. Defendantfurther agreesto grantthe United Statesawageassignment,

liquidate assets,or completeany othertasksthe Court finds reasonableand appropriate

for the prompt paymentof any restitutionor fine orderedby the court.

      2I.    The United Stateswill file a Supplementin this case,asis routinelydonein

everycase,eventhoughtheremay or may not be any additionalterms. Defendantand

defendant'sattorneyacknowledgethat no threats,promises,or representations
                                                                       exist

beyondthe termsof this PleaAgreement.

      22.    DefendantosWaiver of Appeal. Defendantshavea right to appealtheir

convictionandsentence(Judgment),unlessthey agreeotherwise.Appealsaretakento

the United StatesCourt of Appealsfor the Eighth Circuit (appellatecourt),pursuantto

Title 18,United StatesCode,Section3742(a).The appellatecourthasruledthat

defendantscanwaive (give up) their right to appeal. Defendantsoften waive their rieht

to appealas partof a plea agreementandin exchangefor concessions
                                                               by the

United States.The appellatecourtwill enforcesuchwaivers.

      Defendantand defendant'sattorneyacknowledgethey have fully reviewedand

fully discussed
              the recordin this caseandall issuesthatmaybe raisedon appeal.They

havefully discussed
                  defendant'sright of appealandthe consequences
                                                             of waiver.

Defendanthasdecidedto waive any right of appeal,exceptasmay be providedherein.

      By signingthis PleaAgreement,defendantvoluntarilywaivesdefendant'sright to

appealthe Court's Judgmentagainstdefendant;and,absenta claim of ineffective
      Case 1:17-cr-00030-DLH Document 208 Filed 04/29/20 Page 8 of 9




assistance
         of counsel,defendantwaivesall rightsto contestthe Judgmentin any post-

convictionproceeding,includingonepursuantto Title 28, United StatesCode,Section

2255. Defendantreservesonly the right to appealfrom a sentencethat is greaterthanthe

36-monthceilingas agreedto by the parties.

      Defendantunderstandsthat the United Stateswas motivatedby defendant's

willingnessto waive any right of appealwhen the United Stateschoseto offer defendant

termsof a pJlea
              agreement.In otherwords,the United Stateswas willing to offer certain

terms favorableto defendantin exchangefor finality. Defendantunderstandsand agrees

this casewill be over oncedefendanthasbeensentenced
                                                  by the Court. Defendantagrees

thatit will be a breachof this agreementif defendantappealsin violationof this

agreement.The United Stateswill rely upon defendant'swaiver and breachasa basisfor

dismissalof the appeal.Moreover,defensecounselmay reasonablyconcludeand inform

the appellatecourt thatan appealis wholly frivolous. Defensecounselmay then moveto

withdraw,citingAndersv. california,386u.s. 739,744(1967),and.$rnrth:,_Robbins,

528 U.S. 259 (2000). Defendantagreesan appealin violationof this agreementshould

be dismissed.

      By signingthis PleaAgreement,the defendantfurtherspecificallywaives

defendant'sright to seekto withdrawdefendant'r;
                                             plea of guilty, pursuantto Federal

Rulesof CriminalProcedure11(d),oncethe pleahasbeenenteredin accordance
                                                                     with

this agreement.The appellatecourtwill enforcesuchwaivers. The defendantagreesthat

any attemptto withdraw defendant'splea will be denied and arryappealof suchdenial

shouldbe dismissed.
        Case 1:17-cr-00030-DLH Document 208 Filed 04/29/20 Page 9 of 9



      23.    The AssistantUnited StatesAttorn.eyandattorneyfor defendantagreeto

abideby the provisionsof Rule 32(f) of the FederalRulesof Criminalprocedure.The

attorneysackrnowledge
                    their obligationto usegood-faitheffortsto resolveany disputes

regardingthe Presentence
                       InvestigationReport(PSIR)througha presentence
                                                                   conference
or otherinfonmalprocedures.

      24.    Defendantacknowledges
                                 readingandunderstanding
                                                       all provisionsof the
PleaAgreemernt.Defendantanddefendant'sattorneyhavediscussedthe caseand

reviewedthe PleaAgreement,Theyhavediscussed
                                          defendant's
                                                    constitutional
                                                                andother
rights,including,but not limitedto, defendant's
                                             plea-statement
                                                         rightsunderRule410 of
the FederalRulesof EvidenceandRule 1l(f) of theFederalRulesof Criminalprocedure.

      AGREED:

                                     DREW H. WRIGLEY
                                     United StatesAttorney

Dated: 4/29/2020
                                     By: GARYL. DELORME
                                     AssistarrtUnited StatesAttornev




                     oo)<s
Dated:*_W

                                     Attorney for Defendant
